IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE



                    STATE OF TENNESSEE v. TERESA PRUITT
                                           IN RE: A.J.P.


                   Appeal from the Juvenile Court for Montgomery County
                       No. 59-149    Hon. Wayne C. Shelton, Judge



                    No. M2000-00416-COA-R3-CV - Decided June 27, 2000



The State of Tennessee, Department of Children’s Services, petitioned the Juvenile Court for
Montgomery County in the matter of A.J.P., a seven-year-old child, asking the Court to terminate
the parental rights of the child’s mother, Teresa Kay Pruitt. At trial, the evidence revealed that
Mother had been diagnosed as schizophrenic and that she had repeatedly refused to take medication,
resulting in long periods of inability to take care of herself or her children. She moved frequently
from place to place and sometimes lived on the street. She testified that she had voluntarily
terminated her rights to two older children because she had determined it to be in their best interest.
She also testified that she thought her doctors were wrong about her diagnosis and that the
medication made her sick. This Child has been a ward of the State for more than half of his life.
Counsel for the State argued that Mother had been involved with the Department for seven years
with consistently poor results and that the Child was closely approaching the age when he might not
be adoptable. The Juvenile Court terminated Mother’s parental rights. She appeals, raising the
issues of (1) whether the preponderance of the evidence supports termination of her parental rights,
and (2) whether the Juvenile Court erred in failing to appoint counsel for Mother until two months
prior to the hearing. We affirm the judgment of the Juvenile Court.


T.R.A.P. Rule 3; Judgment of the Juvenile Court Affirmed; case Remanded.


SWINEY , J., delivered the opinion of the court, in which FRANKS, J., and SUSANO, J., joined.

Sheri S. Phillips, Clarksville, for the Appellant, Theresa Pruitt.

Paul G. Summers, Attorney General, and Douglas Earl Dimond, Assistant Attorney General, General
Civil Division, Nashville, for the Appellee, State of Tennessee.
                                               OPINION

                                              Background

                  We will discuss the facts of this case in some detail as they are crucial to our decision.
A. J. P. (“Child”) was born July 18, 1992, to Theresa Kay Pruitt (“Mother”). The Child first came
into the custody of the Department of Children’s Services (DCS) when he was eleven months old.
He remained in foster care for nearly two years, until March 1995, when he was returned to Mother.
He was again placed in foster care by DCS seven months later, where he remained for the next six
months. He was in Mother’s custody for two years, but DCS removed him from Mother for the third
time in March 1998. At the time of trial, the Child remained in DCS custody. As of the date of
trial, the child had spent 3-1/2 years with Mother and four years in foster care, with the most recent
year and a half being in foster care.

                 Ms. Valerie Geary, former employee of DCS, testified that she was the case manager
for the Child until October 1998, when she left her job with the State for other employment. She
drafted a care plan for the Child and explained to Mother in detail what would be expected of her
in order for the Child to be returned to the home. She stressed to Mother that she must complete the
care plan, especially because this was the Child’s third time in foster care. She reviewed the Child’s
longstanding foster care record and discussed Mother’s status with Mother’s case worker. Mother’s
medical records showed a diagnosis of schizophrenia by history. She opined that the root of the
Child’s problem which led to his removal from the Mother’s custody was that Mother would not take
her medications as prescribed for schizophrenia.

                Ms. Geary testified that when the Child came into foster care for the third time, the
plan she and Mother agreed to was for Mother to go back to a local mental health center, see a
therapist there on a regular basis, and take her medications as prescribed there. Mother told her
repeatedly that she did not need the medication. Mother was a transient, living numerous places for
short periods of time and moving in with various friends. Ms. Geary was unable to keep track of her
whereabouts. Mother did not keep scheduled appointments, whether with the case worker, at the
mental health center, for housing assistance, or for visitation with the Child. Ms. Geary learned that
Mother’s mental health counselor had been appointed to handle her disability income, and that
Mother had asked him for money for food, but failed to mention that she did not have housing. Ms.
Geary had to call the mental health worker and tell him that Mother had no home. The mental health
worker then found a trailer, paid the deposit and rented it for Mother, but Mother only stayed there
for two months, and left there complaining that she did not like the neighborhood or the trailer.
Mother was asked numerous times to provide a new address, but she always said she did not know
the address. It became very difficult to find her to set up visitation or to help her in any other way.
Ms. Geary testified that Mother was lucid and competent when she took her medication, but when
she did not take it,

                        I don’t even think she fully comprehended who I was
                        at that point. And I tried talking with her, tried


                                                    -2-
                       explaining to her, you know, the need for her to take
                       her medication. I even asked her has she taken it that
                       day, and she told me no, she had not. At that point,
                       she wandered out of the office into the parking lot and
                       I stood at the window and I watched her. She
                       wandered around the parking lot several times before
                       finally just driving off.


                 Ms. Geary testified that the Child acted like a normal child until Mother began
missing scheduled visitation appointments. When he was taken for visitation and Mother did not
show up, the Child would throw tantrums, kick the foster parents’ furniture and stomp around. After
a number of these incidents, Ms. Geary had to change the procedure and not pick up the Child for
visitation until Mother actually showed up. The Child’s behavior became worse at school and in
foster care after Mother missed visitation:

                       he was realizing that this time was not like the two –
                       two times before, You know, that he may not be going
                       home any time soon or if ever . . . and that was his
                       question every day, you know, “When am I going
                       home to my mom? When can I go home to Mom?
                       Where is my mother at?”


Because of the Child’s increasing behavior problems, Ms. Geary transferred him from regular foster
care to therapeutic foster care through OmniVisions, an organization which specializes in placing
foster children in homes where the foster parents have specialized training to handle children with
serious behavior problems.

                Perhaps most significantly for our purposes, Ms. Geary testified that when she left
her job at DCS, Mother had made no progress towards being able to have the Child returned to her
care. Mother had told Ms. Geary that she would not work with anyone who had any affiliation with
the Harriet Cohn mental health center, and she “was steadfastly refusing to see a therapist.” Ms.
Geary sat with Mother in her office, calling various therapists, with Mother refusing to see them and
screaming at Ms. Geary. Ms. Geary finally gave Mother a list of potential therapists and told her
that it was her responsibility to contact any one of them that she was willing to see. Ms. Geary,
Mother and the Juvenile Judge met in the Judge’s chambers on June 21, 1998, and the Judge
explained to Mother that this was her third try at becoming stable enough to have custody of the
Child. Mother promised to try to work with DCS.

                On cross-examination, Ms. Geary testified that when she observed Mother and Child
together, their relationship was good. She opined that the Child loved his Mother. She was not
aware of any child abuse by Mother, but that Mother’s illness caused her to neglect the Child. She
further opined that if Mother were to be compliant and stay on her medication consistently, she

                                                -3-
would be able to care for the Child. Mother complained to Ms. Geary that her medication made her
sick, and so Ms. Geary talked to Dr. Camoens, a treating physician, who changed Mother’s
medication. Mother only showed up for the initial doctor’s appointment and missed the follow-up
appointments.

                Ms. Sharon Bouldin testified that she took over Ms. Geary’s clients, including this
Child, in November 1998. She first met Mother in December 1998, and opined that Mother was
“stabilized” at that time. Because Mother seemed to understand and to want to cooperate, Ms.
Bouldin scheduled visitation for her with her Child for every Tuesday from 4 pm until 5 pm.
However, Ms. Bouldin didn’t see Mother again until February 23, 1999, because Mother “just didn’t
show up.” Mother then appeared again on May 13, 1999, and explained that she had been
hospitalized in Nashville, because she had an argument with her father “and her father had called the
police on her and they had to send her to the mental hospital in Nashville. And she did state that she
was homeless at that time.” Owing to missed appointments, Mother only saw her Child twice from
December 1998 to May 13, 1999. Despite the no-shows, Ms. Bouldin continued to contact
OmniVision and have the Child brought to DCS for the scheduled visits. Ms. Bouldin testified:

                       Ms. Pruitt did not show up and it was traumatic with
                       Antonio. He would look out the window - I even had
                       in my dictation, he would stare out the window
                       looking for Ms. Pruitt to show up. And then I would
                       get problem reports from Ms. Alisha Shipman saying
                       how his behavior has just increased consistently.

Mother did not have a phone, so Ms. Bouldin could not contact her. Mother would sometimes “just
show up” and ask to see the Child, which was not possible with no prior arrangement because
coordination with OmniVision was required. With all of these difficulties, visitation actually took
place on June 20, 1999; August 10, 1999; August 27, 1999 and September 16, 1999. Trial was held
on September 27, 1999. For the calendar year preceding trial, it appears that Mother had managed
to keep scheduled appointments for visitation, which could have been weekly, no more than seven
or eight times. At the time of trial, Ms. Bouldin had abandoned the pre-set appointments and had
adopted the practice of just waiting for Mother to contact her and ask for visitation, and then
contacting OmniVision to get the Child brought in for the visit.

                 Ms. Bouldin testified on cross-examination that Mother consistently promised “to
work the program and get Antonio placed home with her.” She opined that Antonio loves his
mother, and when Mother is with Antonio, she loves him. During the two months immediately prior
to trial, after Mother was appointed counsel, Mother called Ms. Bouldin on many occasions and
reached an answering machine and asked for visitation. Ms. Bouldin did not always respond to the
calls. When Mother is taking her medication, she is coherent and able to care for Antonio. Ms.
Bouldin agreed that, at the time of trial, she had confirmed that Mother was seeing her therapist, was
attending group therapy and was taking her medication. She also testified that, as of the date of trial,
Mother was living in an apartment with a friend, but had told Ms. Bouldin that “she feels that her
roommate was on drugs and her roommate was moving.”

                                                  -4-
                Ms. Alicia Shipman, case manager with OmniVision Therapeutic Foster Care
Agency, testified that her agency provides a foster home for the Child and she is his case manager.
The Child has been with OmniVision since September 10, 1998, and was transferred from regular
foster care to therapeutic foster care because of his behavior. The agency provides psychological,
psychiatric and mentoring services for the Child, who is under the care of Dr. Joyce Mar, a
psychologist at the family counseling center in Clarksville and Dr. Elizabeth Pritchard, a psychiatrist.
Ms. Shipman opined that the Child’s behavior problems are attributable:

                       . . . to him seeing his mom, visitation, and also – and
                       this is after visitation – he would have behavior
                       outbursts, and also with the peer relations . . . school
                       problems . . . . usually the first four or five days after
                       visitation, he is pretty much defiant with the foster
                       parents, but after four or five days he comes –
                       becomes himself again.”


Ms. Shipman testified that she tries to tell Mother about problems her Child may be having with
behavior in school or in foster care, and Mother usually tries to talk with her Child about the right
and wrong way to act in these settings. Visitation was supposed to be scheduled for four hours per
month (i.e., one hour per week), but some of that visitation was missed because of no-shows by
Mother or because the Child had conflicting appointments with Dr. Mar. When the Child came for
visitation and his mother did not show up,

                        he would cry a little bit, he would wonder why his
                        mother didn’t show up. He [has] even asked for me
                        to drive to her residence, which I stated that I did not
                        know where his mother lived. And to try to cover the
                        sadness, we would usually go out for an activity, such
                        as ice cream.

               Ms. Shipman testified that the Child is now in his third foster care placement with
OmniVision. Two removals from foster homes were due to his behavior in those foster homes and
the foster families not really being able to continue care for him. She opined the reason for his
behavior, which she characterized as “very, very defiant,” was that he wanted to see his mother.

              Counsel for the parties stipulated the testimony of two mental health workers
involved in Mother’s treatment, to the effect that Mother had been compliant in keeping her
appointments and taking her medication for eight weeks immediately prior to trial.

             Mother then testified that she has a one-bedroom apartment and is working at a car
wash. She has been diagnosed as a schizophrenic “since my divorce,” but

                        I feel that I might have been misdiagnosed. I feel like

                                                  -5-
                       I’m more of a post-traumatic stress disorder with
                       depression. I was beat by my husband and held at
                       gunpoint. I - - I go into shock very easy. I can’t take
                       a lot of stress.

She testified that she has asked the case workers at the mental health center for “a complete medical
evaluation” but has not had one. She believes that her father and her ex-husband have made false
statements about her which led to her being diagnosed as schizophrenic. The medication she is
taking makes her sick, but she is now taking it anyway, in order to have custody of her son. She has
also been going to therapy every week and has seen her psychiatrist “for about 15 minutes twice a
month.” She feels her time with the psychiatrist is inadequate. She is willing to continue carrying
out the program so that she can continue a parent-child relationship with her son:

                       I’ve never not wanted to see my child. Last winter, I
                       spent most of it staying off and on with friends or
                       actually living on the street with nowhere to go, no
                       car. My father - - my father had my car at one point
                       and it took a while before I could get it back from my
                       father, so I had to walk the streets.

When questioned about missed visitation appointments, Mother testified:

                       I didn’t have no place to shower, no place to eat. I
                       was - - there was nowhere for me to go. . . back in
                       February, I was in the hospital. I mean, I didn’t have
                       nowhere to go and I kept begging my father if he
                       would let me stay there and he wouldn’t. And, of
                       course, we got into a - - you know, an argument and
                       he - - every time something goes wrong, they call the
                       police to take me away to the stress unit if I oppose
                       anyone.


Significantly, when asked “Why should his Honor believe that you’ll stay on the medicines now?”
Mother replied:

                       Because I love my son, and I’ll do anything, even if
                       it’s wrong, to get my son back. I will take anything to
                       get my son.

                                              * * *

                       But as far as schizophrenia, I don’t feel like I have the
                       right diagnosis. Schizophrenia is a very, very strong

                                                 -6-
                       diagnosis to put on somebody. Schizophrenic people
                       are liable to do anything and I [don’t] feel like I’m
                       like that.

She testified that, in her opinion, being on the prescribed medication for schizophrenia does not
account for any of her past successes in having a place to live, having a job, or being able to keep
appointments for visitation with her son. She recognizes no correlation between the fact that, on
each occasion when her son was returned to her custody, she was taking the medication. She feels
that the only help she obtains from the medication is that she sleeps better, and she thinks sleep
medication would serve her better, “but I’m not a doctor.”

                When questioned by the Child’s Guardian Ad Litem, she testified that her son was
taken away from her on each of the occasions when he was sent to foster care because people who
didn’t like her were acting on their grudges against her. She does not believe that she was “so
neglectful that my child should be taken away and punished for the things that have happened.” The
Guardian Ad Litem filed a Report in which he described his interviews with Mother, the Child, and
Alesia Shipman. In that Report, he advised the Court:

                       Based upon the above investigation, I believe that it
                       would be in the best interests of [A.J.P.] to have
                       Teresa Pruitt’s parental rights terminated. There has
                       been ample time for many years for Ms. Pruitt to
                       work a plan of care and demonstrate an ability and
                       willingness to reunify with [A.J.P.] She has
                       repeatedly refused to work her plan, take her
                       medication, and make any real effort at obtaining
                       [A.J.P.]. She has, in my two interviews, refused to
                       acknowledge any culpability in the situation, instead
                       always casting the blame to some third party. I see no
                       reason for the behavior to do anything but continue.

                When questioned by the trial judge, Mother testified that she voluntarily gave up her
other two children for adoption “because I didn’t have nowhere to stay and I was pregnant and I
didn’t want my children in the projects, not when they had a nice home.” The trial judge then tried
to explain to Mother that her third child deserved the same chance she had given her first two, and
that she had plainly been unable, over seven years, to provide a stable home for him. Mother could
not agree. The trial judge found:

                       Ms. Pruitt, if this was the first time you had gone to
                       the well here, I would think it was a cool, refreshing
                       drink of water, but it’s not the first time. And even
                       today, the testimony today, you don’t accept the
                       diagnosis of schizophrenia and we’ve been dealing
                       with this now for seven years.

                                                -7-
There are different hospitalizations, different doctors,
different observations both by the mental health
professionals and by the Department of Human
Services and the Department of Children’s Services
professionals. You seem to be the only one in
disagreement with the diagnosis, it’s someone else’s
fault. It’s your ex-husband’s fault. It’s the doctors’
fault because they won’t give you the diagnosis you
want. It’s everyone’s fault and you refuse to accept
the diagnosis and unless an immense amount of
pressure is brought to bear on you, you know, stay on
the medication, you revert back, and one of the
petitions alleges, “talking out of your head.” I don’t
know what that means. I wasn’t there, I didn’t see
that, but it - - it ends up in situations, and this is the
third time where this young man has a totally
unstabilized life. It’s as if the ground he walks on is
constantly shaken by the earthquake of your
schizophrenia or of your post-traumatic stress or of
your talking out of your head or of your not taking
your medication or your not showing up for a visit or
now showing up for another visit and he just looks out
the window.

The ground he stands on is not stable; it shakes. He
can’t stand on it. He can’t build a life on it because
you’re not providing the stability, the most minuscule,
minimum stability that this child needs.

You’re not providing it for yourself. And from what
I’ve heard today with your disagreement with the
diagnosis, I would suspect that it’s just a matter of
time with or without [A.J.P.] being returned to you
before you’d be off your medication again. The only
way I know to give some stability to [A.J.P.’s] life is
to look to someone else to do something. I cannot
look to you to provide for him.

What I will do, Ms. Pruitt, is . . . I will terminate your
parental rights.




                          -8-
                                            Discussion

               Mother appeals and raises two issues, which we quote:

               1.     Whether the evidence preponderates against the Trial
                      Court’s finding that clear and convincing evidence
                      exists to warrant the termination of parental rights of
                      Teresa Hargess Pruitt to Antonio Pruitt.

               2.     Whether the Trial Court erred in not appointing
                      Teresa Hargess Pruitt counsel until approximately
                      only two months prior to the hearing in this cause.

               The State of Tennessee, Department of Children’s Services, states the issues as:

               1.     Whether Ms. Pruitt received the full legal
                      representation to which she is entitled under the
                      relevant rules.

               2.     Whether clear and convincing evidence supports the
                      trial court’s decision to terminate Ms. Pruitt’s parental
                      rights pursuant to Tenn. Code Ann. § 36-1-
                      113(g)(3)(A) for failing to remedy the conditions in
                      her life that prevented Antonio’s return to her and
                      appearing unlikely to do so in the near future.

               3.     Whether clear and convincing evidence supports the
                      trial court’s decision to terminate Ms. Pruitt’s parental
                      rights pursuant to Tenn. Code Ann. § 36-1-113(g)(2)
                      for failing to substantially comply with the plan of
                      care.

               4.     Whether clear and convincing evidence shows that
                      termination of Ms. Pruitt’s parental rights was in
                      Antonio’s best interest.

               Our review is de novo upon the record, accompanied by a presumption of the
correctness of the findings of fact of the Trial Court, unless the preponderance of the evidence is
otherwise. Rule 13(d), T.R.A.P.; Davis v. Inman, 974 S.W.2d 689, 692 (Tenn. 1998). The Trial
Court’s conclusions of law are subject to a de novo review with no presumption of correctness.
Ganzevoort v. Russell, 949 S.W.2d 293 (Tenn. 1997).

              Mother raises the issue that the Trial Court erred because counsel was not appointed
“until approximately only two months prior to the hearing in this cause.” She cites Rule 39,

                                                -9-
Tennessee Rules of Juvenile Procedure, which provides, as pertinent:

                        At the beginning of the hearing, any party who
                        appears without an attorney shall be informed of the
                        right to an attorney, and in the case of an indigent
                        respondent, the court shall consider the facts and
                        circumstance es alleged and make a determination as
                        to whether an attorney should be appointed.

               Counsel for the State agrees that Rule 39 governs, and also points out Rule 13(d)(7)
of the Rules of the Supreme Court, which provides, as pertinent:

                        In the following cases and in all other cases required
                        by law, the court shall advise any party who is
                        without counsel that he or she has the right to be
                        represented by counsel throughout the case and that
                        counsel will be appointed to represent the party if he
                        or she is indigent and requests the appointment of
                        counsel.

                                               * * *
                        In cases under Title 37 of Tenn. Code Ann. in which
                        allegations against the parents could result in finding
                        the child dependent or neglected, or in which there is
                        a petition for termination of parental rights.


                In support of her argument, Mother complains that counsel was appointed two months
before trial. “The proof at trial was that, after being appointed an attorney, Ms. Pruitt came into full
compliance with the Plan of Care as set out by the Department of Children’s Services.” Mother
argues that it was error for the Trial Court to deny her motion for a continuance at the time of trial
so that Mother could accrue more than two months’ time in compliance with the Plan of Care, in
order to refute the State’s complaint and evidence that Mother would not permanently provide a
stable home for the Child. The State argues that the Trial Court’s appointment of counsel for Mother
two months prior to trial was sufficient to provide Mother with the full legal representation to which
she is entitled under the relevant rules. The State maintains that the phrase “throughout the case”
in Supreme Court Rule 13(d)(7) can only mean “after the case is initiated, i.e., . . . after the petition
to terminate parental rights is filed.” We agree. Although Mother and Child have had an open case
with DCS for nearly seven years, the Rule requiring appointment of counsel does not come into play
until a Petition to Terminate Parental Rights is filed (“ . . . counsel will be appointed . . . [in cases]
in which there is a petition for termination of parental rights.” Rule 13(d)(7).) Giving that Rule its
intended effect requires that counsel be appointed long enough before trial for adequate trial
preparation. The purpose of appointing counsel is to insure that Mother is adequately represented
in judicial proceedings. Mother does not argue that she was not adequately represented at trial.

                                                  -10-
Rather, her complaint is:

                       had she realized the nature of the proceedings and the
                       ramifications for not following the Plan of Care, she
                       would have become compliant with the Plan of Care
                       as set out by the Department of Children’s Services,
                       despite her beliefs as to the misdiagnoses of her
                       condition, as the record reflects she did once being
                       afforded counsel.

Basically, counsel for Mother argues that she was able, for a period of two months, to impress on
Mother the necessity of following her Plan of Care, whereas all of Mother’s case workers have been
unable to do so. We find no statutory, regulatory or common law basis to support Mother’s
argument that a continuance in this case was required so that Mother would have more time to
demonstrate to the Court her willingness to follow the advice of counsel. Such a showing would add
nothing that would help the Juvenile Court determine the best interests of this Child. The root
problem in this case is Mother’s unwillingness to work with DCS by taking her medication and
showing up to visit her Child. Mother has had seven years to demonstrate that she is willing and
able to do this. We find the Trial Court did not abuse its discretion in refusing to continue the case
on its docket upon Mother’s motion. See Mires v. Clay, 3 S.W.3d 463 (Tenn. Ct. App. 1999).

                We now address the primary issue in this case, which we restate as whether the State
of Tennessee, Department of Children’s Services, has proven by clear and convincing evidence that
the Termination of Parental Rights statute, T.C.A. § 36-1-113, and the best interests of this Child
require the termination of Mother’s parental rights. Termination of parental or guardianship rights
must be based upon: (1) a finding by the court by clear and convincing evidence that the grounds for
termination of parental or guardianship rights have been established; and (2) that termination of the
parent’s or guardian’s rights is in the best interests of the child. T.C.A. § 36-1-113(c). Moreover,
before a parent’s rights can be terminated, there must be a showing that the parent is unfit or that
substantial harm to the child will result if parental rights are not terminated. In Re Swanson, 2
S.W.3d 180, 188 (Tenn. 1999); In the Matter of M.W.A., Jr., 980 S.W.2d 620, 622 (Tenn. Ct. App.
1998); Petrosky v. Keene, 898 S.W.2d 726, 728 (Tenn. 1995).

              This Court discussed the “clear and convincing evidence” standard in O’Daniel v.
Messier, 905 S.W.2d 182 (Tenn. Ct. App. 1995):

                       The “clear and convincing evidence” standard defies
                       precise definition. Majors v. Smith, 776 S.W.2d 538,
                       540 (Tenn. Ct. App. 1989). While it is more exacting
                       than the preponderance of the evidence standard,
                       Santosky v. Kramer, 455 U.S. at 766, 102 S.Ct. at
                       1401; Rentenbach Eng’g Co. v. General Realty Ltd.,
                       707 S.W.2d 524, 527 (Tenn. Ct. App. 1985), it does
                       not require such certainty as the beyond a reasonable

                                                -11-
                      doubt standard. Brandon v. Wright, 838 S.W.2d 532,
                      536 (Tenn. Ct. App. 1992); State v. Groves, 735
S.W.2d 843, 846 (Tenn. Crim. App. 1987).

                      Clear and convincing evidence eliminates any serious
                      or substantial doubt concerning the correctness of the
                      conclusions to be drawn from the evidence. See
                      Hodges v. S. C. Toof & Co., 833 S.W.2d 896, 901 n.
                      3 (Tenn. 1992). It should produce in the fact-finder’s
                      mind a firm belief or conviction with regard to the
                      truth of the allegations sought to be established.
                      Brandon v. Wright, 838 S.W.2d at 536; Wiltcher v.
                      Bradley, 708 S.W.2d 407, 411 (Tenn. Ct. App. 1985).

O’Daniel v. Messier, 905 S.W.2d 182, 188 (Tenn. Ct. App. 1995).

               Initiation of termination of parental or guardianship rights may be based upon any
of the following grounds:

              (1)     Abandonment by the parent or guardian, as defined in § 36-1-102, has
                      occurred;

              (2)     There has been substantial noncompliance by the parent or guardian with the
                      statement of responsibilities in a permanency plan or a plan of care pursuant
                      to the provisions of title 37, chapter 2, part 4;

              (3)(A) The child has been removed from the home of the parent or guardian by order
                     of a court for a period of six (6) months and:

                      (i)      The conditions which led to the child’s removal or other conditions
                              which in all reasonable probability would cause the child to be
                              subjected to further abuse or neglect and which, therefore, prevent the
                              child’s safe return to the care of the parent(s) still persist;


                      (ii)    There is little likelihood that these conditions will be remedied at an
                              early date so that the child can be safely returned to the parent(s) or
                              guardian(s) in the near future; and

                      (iii)   The continuation of the parent or guardian and child relationship
                              greatly diminishes the child’s chances of early integration into a safe,
                              stable and permanent home.

                                            * * *

                                               -12-
T.C.A. § 36-1-113(g). That statute also describes the standard for determining whether termination
is in the best interest of the Child in such cases:

               (i)    In determining whether termination of parental or guardianship rights is in
                      the best interest of the child pursuant to this part, the court shall consider, but
                      is not limited to, the following:

                      (1)     Whether the parent or guardian has made such an adjustment of
                              circumstance, conduct, or conditions as to make it safe and in the
                              child’s best interest to be in the home of the parent or guardian;

                      (2)     Whether the parent or guardian has failed to effect a lasting
                              adjustment after reasonable efforts by available social services
                              agencies fur such duration of time that lasting adjustment does not
                              reasonably appear possible;

                      (3)     Whether the parent or guardian has maintained regular visitation or
                              other contact with the child;

                      (4)     Whether a meaningful relationship has otherwise been
                              established between the parent or guardian and the child;

                      (5)     The effect a change of caretakers and physical environment is
                              likely to have on the child’s emotional, psychological and
                              medical condition;

                      (6)     Whether the parent or guardian, or other person residing with
                              the parent or guardian, has shown brutality, physical, sexual,
                              emotional or psychological abuse, or neglect toward other
                              children in the family or household;

                      (7)     Whether the physical environment of the parent’s or
                              guardian’s home is healthy and safe, whether there is criminal
                              activity in the home, or whether there is such use of alcohol
                              or controlled substances as may render the parent or guardian
                              consistently unable to care for the child in a safe and stable
                              manner;

                      (8)     Whether the parent’s or guardian’s mental and/or emotional
                              status would be detrimental to the child or prevent the parent
                              or guardian from effectively providing safe and stable care
                              and supervision for the child; or

                      (9)     Whether the parent or guardian has paid child support

                                                -13-
                                consistent with the child support guidelines promulgated by
                                the department pursuant to § 36-5-101.

T.C.A. § 36-1-113(i). The statute also requires the trial court to enter an Order which makes specific
findings of fact and conclusions of law within thirty (30) days of the conclusion of the hearing.
T.C.A. § 36-1-113(k).

                As stated, the Trial Court terminated Mother’s parental rights by its October 8, 1999,
Final Decree of Guardianship. The Trial Court specifically found that the State of Tennessee,
Department of Children’s Services, had proved by clear and convincing evidence that Mother had
abandoned the Child pursuant to T.C.A. § 36-1-113(g)(3)(A) et. seq., in that the Child has been
removed from the custody of the Mother for more than six months. The Trial Court also found that
the conditions which led to the removal of the Child from the Mother still persisted and would, in
all reasonable probability, cause the Child to be further abused or neglected; that there is little
likelihood that the conditions will be remedied in the near future; that the Child is of such an age that
the continuation of the legal parent and child relationship greatly diminishes the Child’s chances of
early integration into a stable and permanent home; and further, that pursuant to T.C.A. § 36-1-
113(g)(2), Mother has failed to comply with the Statement of Responsibilities as provided in the
Plan of Care. Further, the Court found that, despite continuing services, caseworkers and the Court
cautioning her to make changes, and previous occasions of foster care for the Child, Mother has
failed to make significant or lasting changes to make placement of the Child with Mother possible
in the foreseeable future.

                 We have carefully reviewed the evidence in this case and find it to be beyond clear
and convincing in support of the Trial Court’s findings of fact to justify termination of Mother’s
parental rights. Mother’s mere statements of desire and intent to permanently provide a stable home
for this Child ring hollow in the face of the evidence of her lifestyle during most of this Child’s life.
Counsel for Mother argues:

                        Each time, the reason for [A.J.P.’s] admittance into
                        foster care was directly related to Ms. Pruitt’s mental
                        illness and her related failure to take the prescribed
                        medication. At no time was [A.J.P.] placed in foster
                        care because of an intentional or abusive act on behalf
                        of Ms. Pruitt.

We cannot agree. Mother’s numerous decisions to refuse to take her medication were intentional
acts. Her attorney, in providing able representation to Mother, proved that Mother is able to decide
to take the medication by convincing Mother to take the medication for the two months immediately
prior to trial. When Mother made the deliberate choice not to take the medication, and not to come
for visits, during her Child’s three stays in foster care, she was choosing her personal freedom and
desires over her Child’s welfare. We are bound, as was the Trial Court, to seek the best interests of
this Child. The factors weighing on what is in the best interest of the Child are statutorily described
in T.C.A. § 39-1-113(i). The evidence in this case is clear and convincing that this situation meets

                                                 -14-
at least eight of those nine statutory factors. Accordingly, we find the Trial Court correctly
determined that the best interests of this Child require the termination of Mother’s parental rights
because substantial harm to the Child will result if those parental rights are not terminated.

                                         CONCLUSION

                The judgment of the Trial Court is affirmed and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion, and for
collection of the costs below. The costs on appeal are assessed against the Appellant, Teresa Pruitt.




                                               -15-